USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 1 of 6
USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 2 of 6


      and the ADAA.

6.    Plaintiff Smock has a disability.

7.    Plaintiff Smock was hired on March 12, 2012 and worked in production.

8.    Plaintiff Smock’s immediate supervisor is Norris LNV (non-disabled).

9.    In 2017, Plaintiff Smock complained of race discrimination after being suspended for

      thirty (30) days and Michelle Gordon, an African-American female, was suspended three

      (3) days for a similar situation.

10.   Due to medical reasons in 2017, Plaintiff Smock threatened his coworkers and the

      Defendant GM filed a protective order against Plaintiff Smock.

11.   Defendant GM paid Plaintiff Smock’s medical insurance until March 2019.

12.   On January 3, 2018, Plaintiff Smock apologized for the incident.

13.   After Plaintiff Smock was suspended for two (2) years, his employment ended October

      31, 2019.

14.   Plaintiff Smock applied and was hired by Stratosphere (temporary service for Defendant

      GM) on March 11, 2019 and terminated on March 13, 2019 due to the protective order

      against Plaintiff Smock.

15.   On March 25, 2019, Plaintiff Smock was not hired due to his background check. Plaintiff

      Smock applied for a position with Faurecia.

16.   Plaintiff Smock alleges that he has been discriminated against due to his disability and

      retaliated against in not being rehired.

17.   Plaintiff Smock alleges he was discriminated against due to his disability and in

      retaliation for engaging in protected activity in violation of the ADAA and Title VII of


                                                 -2-
USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 3 of 6
                           02D03-2004-PL-000166                     Filed: 4/29/2020 4:08 PM
USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 4 of 6             Clerk
                                 Allen Superior Court 3                       Allen County, Indiana
                                                                                                 JS
USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 5 of 6
                           02D03-2004-PL-000166                     Filed: 4/29/2020 4:08 PM
USDC IN/ND case 1:20-cv-00196-HAB-SLC document 6 filed 04/29/20 page 6 of 6             Clerk
                                 Allen Superior Court 3                       Allen County, Indiana
                                                                                                 JS
